FILED

AUG 29 2019

Clerk, US District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-06-BLG-SPW
Plaintiff,
vs.
NICHOLAS TYLER SMITH, ORDER
Defendant.

 

 

The United States has filed an Unopposed Motion for Dismissal of
Forfeiture Proceedings (Doc. 35). For good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED with prejudice.

DATED this _.2§" day of August, 2019

{
Lecce, a e. 2 L/z ice
SUSAN P. WATTERS
United States District Court Judge
